internal_revenue_service number release date index number ----------------------------------- ------------------------------- ------------------------- in re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-143400-07 date may legend legend husband wife daughter charity family_trust court trustee state law state law state law date date date date state x y z dear --------------- --------------------- ---------------------- --------------------- ----------------------------------------------------------------------- ------------- ----------------------------------------------------------------------- ----------------------------------------------------------------------- -------------------------- ----------------------------------------------------------------------- ------------------------------ ------------------------- ----------------------------------------------- ---------------------------------------- ---------------------------------------- ----------------------- -------------------------- ------------------- ---------------------- ------------- -------- ---- ---- this letter is in response to a letter dated date and subsequent correspondence from your authorized representatives requesting rulings under sec_2055 of the internal_revenue_code with respect to the reformation of two trusts and under sec_2518 with respect to a disclaimer of certain interests in the trusts plr-143400-07 the facts submitted and the representations made are summarized as follows the family_trust husband and wife were married and prior to their deaths they executed family_trust a revocable_trust paragraph e of family_trust provides that upon the death of the first taxpayer to die family_trust is to be divided into three subtrusts survivor’s trust marital_deduction_trust and residual trust the provisions of family_trust govern the three subtrusts sections a and b of paragraph of family_trust provide that during wife’s life the trustee will pay wife the net_income of survivor’s trust in quarter-annual or more frequent installments and such amounts of principal as the trustee in the trustee’s discretion considers necessary for wife’s proper health support comfort enjoyment and welfare paragraph c provides that during the lifetime of wife or upon her death wife has the power to appoint principal and any undistributed_income of survivor’s trust to one or more persons or entities either outright or in trust as wife may decide such power is exercisable by wife alone and in all events paragraph e provides that on the death of wife and in default of wife’s exercise of any power_of_appointment the balance of survivor’s trust will be added to residual trust sections a and b of paragraph provide that during wife’s life the trustee will pay wife the net_income of marital_deduction_trust in quarter-annual or more frequent installments and such amounts of principal up to the whole of it as wife may direct from time to time paragraph c provides that on the death of wife the trustee shall distribute the balance then remaining of marital_deduction_trust to one or more persons or entities including wife’s own estate either outright or in trust as wife shall appoint by will paragraph d provides that on the death of wife and in default of wife’s exercise of her power_of_appointment the balance of marital_deduction_trust will be added to residual trust paragraph a provides that the trustee will pay y of the net_income of residual trust to wife and z of the net_income to daughter in quarter annual or more frequent installments paragraph c provides that upon the death of wife the trustee will pay y of the net_income to daughter and z of the net_income to charity paragraph d provides that upon the death of daughter the balance of residual trust will be distributed to charity paragraph e provides that the trustee shall have the right to invade the principal of the residual trust for any beneficiary thereof up to the portion of that beneficiary’s income_interest if in the discretion of the trustee the payments from plr-143400-07 such trust are insufficient to provide for the proper education health maintenance and support of such beneficiary judicial proceeding to reform survivor’s trust and marital_deduction_trust husband died on date wife died on date without exercising any powers of appointment upon husband’s death residual trust was funded with assets that were included in husband’s gross_estate survivor’s trust and marital_deduction_trust were funded with assets that were included in wife’s gross_estate under paragraph of family_trust survivor’s trust and marital_deduction_trust do not qualify as charitable_remainder trusts under sec_664 and therefore wife’s estate is not eligible for a charitable deduction for charity’s interest in survivor’s trust and marital_deduction_trust under sec_2055 in order to qualify survivor’s trust and marital_deduction_trust under sec_2055 for the estate_tax charitable deduction daughter as trustee and an income_beneficiary of survivor’s trust and an income_beneficiary of marital_deduction_trust petitioned court to amend paragraph sec_4 and d of family_trust to provide that upon wife’s death the balance of survivor’s trust and marital_deduction_trust will be distributed to unitrust a_trust intended to qualify as a charitable_remainder_unitrust under sec_664 instead of being distributed to residual trust pursuant to state law and sec_2055 daughter initiated this judicial proceeding on date within days of the due_date of wife’s federal estate_tax_return this petition was granted by court in an order on date the petition stated that survivor’s trust and marital_deduction_trust have requested a ruling from the internal_revenue_service that the proposed modification that was approved by court will result in allowance of the estate_tax charitable deduction in order to obtain favorable rulings from the service daughter will file an amended petition with court to further amend paragraph sec_4 and d as follows paragraph e as amended provides that upon the death of the wife the survivor’s trust shall terminate and the trustee shall distribute the balance of the survivor’s trust to the trustee of the unitrust hereby established to be administered and distributed in accordance with the provisions set forth hereinbelow the provisions relating to the unitrust set forth hereinbelow shall supersede any conflicting provisions of the survivor’s trust or the marital_deduction_trust during the lifetime of daughter the trustee during each taxable_year including any short taxable_year of the unitrust shall pay in equal quarterly installments on the last day of each calendar_quarter an amount plr-143400-07 the ‘unitrust amount’ equal to x percent of the net fair_market_value of the unitrust subject_to the other provisions hereof as follows i to daughter y of the unitrust_amount and to charity z of the unitrust_amount the obligation to pay the unitrust_amount begins as of the date of the wife’s death unitrust shall terminate upon daughter’s death upon termination the trustee shall distribute the unitrust assets to charity provided however that if charity is not an organization described in code sec_170 sec_2055 and sec_2522 at the time any amount is to be transferred to charity that amount instead shall be transferred to charity’s legal successor-in-interest provided that that organization is then described in those sections paragraph d as amended provides if and to the extent that the wife shall fail to exercise such power_of_appointment the balance remaining in this marital_deduction_trust shall be distributed to the trustee of the unitrust established pursuant to the provisions of paragraph e hereof to be administered and distributed in accordance with the provisions set forth in that paragraph e which provisions shall supersede any conflicting provisions of the survivor’s trust or marital_deduction_trust the only beneficiaries of survivor’s trust and marital_deduction_trust are daughter and charity both of whom will be given timely notice of the hearing of the amended petition trustee of marital_deduction_trust and residual trust and the attorney_general will also be given timely notice of the hearing of the amended petition both beneficiaries have consented to the proposed modifications requested in the amended petition state law provides that e xcept as provided in subdivision b if all beneficiaries of an irrevocable_trust consent they may compel modification or termination of the trust upon petition of the court in this case based upon the information provided the difference between the actuarial value of the qualified_interest and the actuarial value of the reformable_interest as of wife’s death in unitrust will not exceed percent of the actuarial value of the reformable_interest as of the date of wife’s death daughter’s disclaimer within nine months of decedent’s death daughter executed a written document in which daughter disclaimed her interest in discretionary principal distributions from survivor’s trust and marital_deduction_trust plr-143400-07 i daughter hereby disclaim all of my interests in the survivor’s trust and the marital_deduction_trust that are described in paragraph e of the family_trust on page thereof to the extent those interests come from the survivor’s trust and the marital_deduction_trust it has been represented that within nine months of decedent’s death daughter delivered the disclaimer to the appropriate parties required under sec_2518 and filed the disclaimer with court the court where decedent’s estate is being administered it has been further represented that daughter has not accepted any interest in the disclaimed property finally it has been represented that as a result of the disclaimer daughter has not retained any means of directing to whom the disclaimed property is to be distributed state law provides in relevant part that a disclaimer shall be filed with any of the following the superior court in the county in which the estate of the decedent is administered the trustee personal representative other fiduciary or person responsible for distributing the interest to the beneficiary or any other person having custody or possession of or legal_title to the interest state law provides in relevant part that unless the creator of the interest provides for a specific disposition of the interest in the event of a disclaimer the interest disclaimed shall descend go be distributed or continue to be held as to a present_interest as if the disclaimant had predeceased the creator of the interest or as to a future_interest as if the disclaimant had died before the event determining that the taker of the interest had become finally ascertained and the taker's interest indefeasibly vested a disclaimer relates back for all purposes to the date of the death of the creator of the disclaimed interest or the determinative event as the case may be the executrix is requesting the following rulings daughter’s disclaimer of her interest in discretionary principal distributions from survivor’s trust and marital_deduction_trust is a qualified_disclaimer under sec_2518 the proposed reformation of survivor’s trust and marital_deduction_trust will be a qualified_reformation under sec_2055 an estate_tax charitable deduction is allowable to wife’s estate under sec_2055 for the actuarial date of death value of charity’s income and remainder_interest in unitrust ruling plr-143400-07 sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is nine months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of the preceding sentence shall be treated as a qualified_disclaimer of such portion of the interest under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the disclaimed property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer sec_25_2518-2 provides that in order to qualify as a qualified_disclaimer the disclaimer must be in writing and the writing must identify the interest in property disclaimed and be signed by either the disclaimant or by the disclaimant's legal_representative in addition sec_25_2518-2 provides that the written disclaimer must be delivered to the transferor's legal_representative etc no later than the date which is nine months after the date on which the transfer creating the interest in the disclaimant is made under sec_25_2518-2 a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer under sec_25_2518-2 if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property eg directing the harvesting of a crop or maintenance of a home is not treated as an acceptance of such property plr-143400-07 sec_25_2518-3 provides in relevant part that if the requirements of this section are met the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in such securities bequeathed to a's estate and if the remaining requirements of sec_2518 are met a could make a qualified_disclaimer of either the income_interest or the remainder or an undivided portion of either interest a could not however make a qualified_disclaimer of the income_interest for a certain number of years in example of sec_25_2518-3 e died on date under the provisions of e's will e's shares of stock in x y and z corporations were to be transferred to a_trust the trust provides that all income is to be distributed currently to f and g in equal parts until f attains the age of years at that time the corpus of the trust is to be divided equally between f and g f disclaimed the income arising from the shares of x stock g disclaimed percent of g's interest in the trust f's disclaimer is not a qualified_disclaimer because the x stock remains in the trust if the remaining requirements of sec_2518 are met g's disclaimer is a qualified_disclaimer in example of sec_25_2518-3 assume the same facts as in example except that f disclaimed the entire income_interest in the trust while retaining the interest f has in corpus alternatively assume that g disclaimed g's entire corpus interest while retaining g's interest in the income from the trust if the remaining requirements of sec_2518 are met either disclaimer will be a qualified_disclaimer in example of sec_25_2518-3 g creates an irrevocable_trust on date with h i and j as the income beneficiaries in addition h who is the trustee holds the power to invade corpus for h's health maintenance support and happiness and a testamentary_power_of_appointment over the corpus in the absence of the exercise of the power_of_appointment the property passes to i and j in equal shares h disclaimed the power to invade corpus for h's health maintenance support and happiness because h retained the testamentary power to appoint the property in the corpus h's disclaimer is not a qualified_disclaimer if h also disclaimed the testamentary_power_of_appointment h's disclaimer would have been a qualified_disclaimer in example of sec_25_2518-3 under h's will a_trust is created from which w is to receive all of the income_for_life the trustee has the power to invade the trust corpus for the support or maintenance of d during the life of w the trust is to terminate at w's death at which time the trust property is to be distributed to d d makes a timely disclaimer of the right to corpus during w's lifetime but does not disclaim the remainder_interest d's disclaimer is a qualified_disclaimer assuming the remaining requirements of sec_2518 are met plr-143400-07 in this case within nine months of wife’s death daughter executed a written document in which she disclaimed her interest in discretionary principal distributions to provide for her education health maintenance and support from survivor’s trust and marital_deduction_trust under state law daughter’s disclaimer relates back for all purposes to the date of wife’s death it has been represented that daughter has not accepted any interest in the disclaimed property it has further been represented that within nine months of wife’s death daughter delivered the disclaimer to the appropriate parties required under sec_2518 and filed the disclaimer with court the court where wife’s estate is being administered finally it has been represented that as a result of the disclaimer daughter has not retained any means of directing to whom the disclaimed property is to be distributed accordingly based upon the facts submitted and the representations made we conclude that daughter’s disclaimer of her interest in discretionary principal distributions from survivor’s trust and marital_deduction_trust is a qualified_disclaimer under sec_2518 ruling sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_644 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for_the_use_of charitable religious scientific literary or educational organizations described in sec_2055 through sec_2055 plr-143400-07 sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless -- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides for the reformation of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if -- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest plr-143400-07 sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 sec_20_2055-2 of the estate_tax regulations provides in relevant part that if a_trust is created or property is transferred for both a charitable and a private purpose a deduction may be taken of the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_20_2055-2 provides that in the case of a bequest devise or transfer made by a decedent dying after date the amount of the bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as a result of a qualified_disclaimer under sec_2518 daughter’s disclaimer of her right to receive discretionary distributions of principal from survivor’s trust and marital_deduction_trust is a qualified_disclaimer under sec_2518 see ruling thus for estate_tax purposes the interest is treated as never having passed to daughter further as a result of the disclaimer daughter will be treated under state law as if she predeceased wife with respect to the disclaimed interest thus for estate_tax purposes as of the date of wife’s death daughter’s right to receive income from survivor’s trust and marital_deduction_trust is deemed to be the only noncharitable interest in those trusts therefore we conclude that the charitable interest in survivor’s trust and marital_deduction_trust prior to reformation would have qualified for an estate_tax charitable deduction under sec_2055 but for the provision of sec_2055 accordingly the first requirement for a qualified_reformation under sec_2055 is satisfied the proposed reformation will satisfy the second requirement for a qualified_reformation under sec_2055 since daughter’s interest both before and after the proposed reformation will terminate at the same time ie at daughter’s death the proposed reformation will satisfy the third requirement because the reformation will be effective as of the date of wife’s death the fourth requirement is satisfied because based upon the information provided the difference between the actuarial value determined as of the date of wife’s death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest the proposed reformation will satisfy the fifth requirement under sec_2055 because even though paragraph sec_4 and d of family_trust do not conform to the requirements for charitable_remainder trusts under sec_664 as required by sec_2055 daughter petitioned court on date to modify paragraph sec_4 and d of family_trust to provide that upon wife’s death the trust estate of survivor’s trust plr-143400-07 and marital_deduction_trust will be distributed to unitrust a_trust intended to qualify as a charitable_remainder_unitrust sec_664 instead of being distributed to residual trust the judicial proceeding was commenced on date within days of the date that wife’s federal estate_tax_return was due accordingly based on the facts submitted and the representations made we conclude that the proposed reformation of survivor’s trust and marital_deduction_trust will be a qualified_reformation for purposes of sec_2055 provided that the reformation is effective under local law and unitrust meets the requirements of a charitable_remainder_unitrust as described in sec_664 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes
